DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chiaravalli reference (EP 1,460,273) (hereinafter the “C” reference).
5.	Regarding claim 16, the C reference discloses:
a blocking device for a fan that blocks a direction of rotation of a rotor [Paragraph 0004], via which a fan wheel (6) of the fan can be driven, comprising:
a bearing tube (12), a rotor shaft (8) and a freewheel sleeve (26); 
the freewheel sleeve is accommodated in the bearing tube [Paragraphs 0036-0039]; 
the freewheel sleeve is connected to the rotor shaft, that extends through the freewheel sleeve, for conjoint rotation [Paragraph 0037]; 
the freewheel sleeve blocks rotation of the rotor shaft at least in relation to the bearing tube in one direction of rotation of the rotor [Paragraph 0067].
6.	Regarding claim 17, the C reference further discloses:

7.	Regarding claim 18, the C reference further discloses:
wherein the bushing forms a contact surface in the axial direction and the bearing tube forms an abutment surface facing each other, and the contact surface of the bushing abuts against the abutment surface of the bearing tube [Paragraph 0050].
8.	Regarding claim 19, the C reference further discloses:
wherein the rotor shaft is supported on the bearing tube by at least one bearing (FIG. 1).
9.	Regarding claim 27, the C reference further discloses:
wherein the bushing abuts against the bearing tube in the radial direction [Paragraph 0050 & 0066].
10.	Regarding claim 29, the C reference further discloses:
wherein the freewheel sleeve (26) forms a contact surface (63) in the axial direction and the bushing (34) forms an abutment surface (FIG. 4) facing each another (FIG. 4), and the contact surface (63) of the freewheel sleeve (26) abuts against the abutment surface of the bushing (34) (FIG. 4).
11.	Regarding claim 30, the C reference further discloses:
a fan with a drive motor, a fan wheel driven by the drive motor and a blocking device according to claim 16 [Paragraphs 0026-0028].
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the C reference in light of the Piotrowski reference (US Patent No. 3,262,369).  
14.	Regarding claim 20, the C reference fails to disclose:
wherein a spring is positioned between the bearing and the bushing, which push the bearing and the bushing apart in the axial direction.
The Piotrowski reference teaches it is conventional in the art of using spring loaded components to hold components in position to provide as taught in (Column 3, lines 35-50) wherein a spring (52) is positioned between the bearing (51) and the bushing (49), which push the bearing and the bushing apart in the axial direction (Column 3, lines 35-50).  Such configurations/structures would allow deflection of the spring washer to hold the bearing and bushing in position (Column 3, lines 35-50).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the reference, such that the device further includes wherein a spring is positioned between the bearing and the bushing, which push the bearing and the bushing apart in the axial direction, as clearly suggested and taught by the Piotrowski reference, in order to allow deflection of the spring washer to hold the bearing and bushing in position (Column 3, lines 35-50).
15.	Claims 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the C reference.
16.	Regarding claim 23, the C reference fails to disclose:
wherein the bearing tube has a recess on the inner wall side and the bushing has an axial head portion having an asymmetrical cross section, that engages the recess of the bearing tube.

17.	Regarding claim 25, the C reference fails to disclose:
wherein the recess of the bearing tube and the head portion of the bushing are formed to fit each other and rotation of the bushing in the circumferential direction is blocked.
This is an example of a known technique (preventing relative rotation (see U.S. Patent Application No. 2009/0185907 paragraph [0069] using complementary fitting interior and outside members) to a known device (the bushing and bearing tube described by the C reference) ready for improvement to yield predictable results (anti-rotation coupling).  Accordingly, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the reference based on this obvious rationale.  
18.	Regarding claim 26, the C reference further discloses:
wherein the bushing is spaced apart from the bearing tube in the radial direction. 
Having the bushing spaced apart from the bearing tube in the radial direction would have been obvious to try since there are a finite number of identified, predictable solutions (either in contact or not in contact) with a reasonable expectation of success (a spaced apart bushing would provide space for movement).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would be motivated to make such a modification to the reference.  
19.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the C reference in view of the Bammer reference (US Patent Publication No. 2018/0044008).  

wherein the bushing is glued with its outer circumferential surface to an inner wall surface of the bearing tube.
The Bammer reference teaches it is conventional in the art of rotating parts to provide as taught in [Paragraph 0090] wherein the bushing is glued with its outer circumferential surface to an inner wall surface of the bearing tube (44) (FIG. 8).  Such configurations/structures would allow a gliding bearing [Paragraph 0090].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the reference, such that the device further includes wherein the bushing is glued with its outer circumferential surface to an inner wall surface of the bearing tube, as clearly suggested and taught by the Bammer reference, in order to allow a gliding bearing [Paragraph 0090].  
Allowable Subject Matter
21.	Claims 21-22 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747